IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 ANTONIO SAUNDERS,                               : No. 59 MM 2022
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 NORTHAMPTON COUNTY COURT OF                     :
 COMMON PLEAS, AS SEPARATE ENTITY                :
 AND GOVERNMENT UNIT OF                          :
 COMMONWEALTH OF PENNSYLVANIA,                   :
 REAL PROPERTY OF INTEREST, KEVIN                :
 RANSOM, SUPERINTENDENT OF SCI                   :
 DALLAS,                                         :

                     Respondents


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2022, the “Petition for Review Pursuant to

Rule 3309 Application for Extraordinary Relief” and the Application for Relief are DENIED.